      Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA


DAN BUNKERING (AMERICA) INC.                   §        CIVIL ACTION NO.
                                               §        JUDGE
                                               §
                                               §        MAGISTRATE
                                               §
Versus                                         §
EPIC EXPLORER in rem                           §
EPIC DIVING & MARINE SERVICES §
LLC in personam                                §
EPIC COMPANIES, LLC in personam                §
EPIC APPLIED TECHNOLOGIES,                     §
LLC in personam                                §
                                    VERIFIED COMPLAINT


         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Dan Bunkering

(America) Inc. (“Plaintiff” or “Dan Bunkering”) who files this Verified Complaint against

defendants, EPIC EXPLORER, her engines, freight, tackle, appurtenances, apparel, etc., in rem,

Epic Diving & Marine Services, LLC in personam, Epic Companies, LLC in personam, and Epic

Applied Technologies, LLC in personam, seeking a warrant of maritime arrest pursuant to Rule C

of the Supplemental Rules for Certain Admiralty and Maritime Claims, as well as damages for

amounts owed for breach of contract.


         Plaintiff respectfully represents upon information and belief as follows:



                                                    1
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 2 of 9



                                    JURISDICTION


1. This is an admiralty and maritime claim within this Court’s admiralty jurisdiction pursuant

   to 28 U.S.C. § 1333, Supplemental Rules C for Certain Admiralty and Maritime Claims,

   Federal Rule of Civil Procedure 9(h), and the supplemental jurisdiction of this Court

   pursuant to U.S.C. § 1367.


                                         PARTIES


2. Plaintiff Dan Bunkering (America) Inc. (“Dan Bunkering”) is a Texas corporation with its

   principal place of business in Texas and was, and is, a supplier of bunker fuel to vessels.

3. Defendant EPIC EXPLORER is a U.S. flagged vessel, bearing IMO No. 7807689. The

   EPIC EXPLORER is now, or will be during the pendency of process hereunder, within this

   Judicial District and within the jurisdiction of this Honorable Court, and upon information

   and belief, is or will be moored in Port Fourchon, Louisiana.

4. Defendant Epic Diving & Marine Services, LLC (“EDMS”) is a Delaware corporation

   registered to do business in Louisiana. Upon information and belief, EDMS is the owner

   of the EPIC EXPLORER.

5. Defendant Epic Companies, LLC (“Epic”) is a foreign limited liability company, not

   registered to do business in Louisiana. Upon information and belief, Epic was at all relevant

   times the charterer of the EPIC EXPLORER

6. Defendant Epic Applied Technologies, LLC (“EAT”) is a foreign limited liability

   company, not registered to do business in Louisiana. Upon information and belief, EAT

   was at all relevant times also the charterer of the EPIC EXPLORER.




                                              2
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 3 of 9



                                          FACTS


(a) Overview

7. Dan Bunkering is in the business of supplying bunkers to vessels.

8. The bunkers were provided pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, dated December 1, 2017, a copy of which is attached as Exhibit 1.

9. Insofar as is relevant, Dan Bunkering’s Standard Terms and Conditions of Sale provide:

       •   Section 5.3:

   If any sum due pursuant to any Contract is not paid within the agreed time or if contrary to
   the provisions herein payment is withheld or set-off for any reason the Buyer shall pay
   compensation to the Seller of 20% (twenty per cent) of the outstanding amount. Such
   compensation is a reasonable pre-estimate of the Seller’s loss, considering the additional
   management time incurred in dealing with late payment, the loss of opportunity to reinvest
   the missing funds and currency exchange fluctuations. This late payment compensation is
   payable in addition to the Price and accrued interest.

       •   Section 5.4
   Subject to Clause 5.5 payment of the Price shall be due immediately upon delivery of the
   Products or in all other cases immediately upon an invoice being issued.

       •   Section 5.5
   The Seller may grant credit deferring payment beyond the period stated in clause 5.4, in
   which case the credit period shall be stated on the Order Confirmation. The granting of
   credit is in the Seller’s discretion and the Seller may withdraw credit at any time and
   demand immediate payment if the Seller has reason to alter its assessment of the credit
   risk. Withdrawal of credit shall be by written notice, and Seller need not provide reasons…


       •   Section 5.7
   Without prejudice to any other rights or remedies available to the Seller the Buyer shall
   pay interest to the Seller at the rate of 2% (two per cent) per month (compounded monthly
   for each month, or part thereof,) on all balances that remain unpaid from the date that they
   were due or, upon the withdrawal of credit, became due for payment. The Seller may issue
   interest notes which shall be binding as to the amount of interest due. The Buyer’s
   obligation to pay interest is not conditional upon interest notes being issued.

       •   Section 5.9


                                              3
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 4 of 9



   If the Seller incurs any costs in relation to attempts to collect any overdue sums the Buyer
   shall indemnify the Seller for those costs and shall pay the same upon first demand. Such
   costs include but not limited to attestation and translation costs, fees of third party debt
   collection agencies, lawyer’s fees and communication/postal costs.

       •   Section 13 Lien
   13.1 It is agreed and acknowledged that a lien over the Vessel is created for the price of
   the Products supplied together with any interest accrued. The Buyer, if not the Owner of
   the Vessel, hereby expressly warrants that they have full authority of the
   Agents/Traders/Owners/Managers/Operators/Charterers to pledge the Vessel in favour of
   the Seller and that they have given notice of the provisions of this Contract to them. The
   Seller shall not be bound by any attempt by any person to restrict, limit or prohibit its lien(s)
   attaching to a Vessel.
   13.2 The laws of the United States, including but not limited to the Commercial
   Instruments and Maritime Lien Act, shall always apply with respect to the existence of a
   maritime lien, regardless of the country in which the Seller takes legal action. The Seller
   shall be entitled to assert its rights of lien or attachment or other rights, whether in law, in
   equity, or otherwise, in any jurisdiction where the Vessel may be found.

(b) The First Invoice

10. On or about February 22, 2019, pursuant to Dan Bunkering’s Standard Terms and

   Conditions of Sale, Dan Bunkering supplied the EPIC EXPLORER with bunkers.

11. The supply of bunkers to the EPIC EXPLORER was subsequently memorialized in an

   Order Confirmation, dated February 25, 2019. Pursuant to the Order Confirmation,

   payment was due “90 days from date of delivery.” A copy of the Order Confirmation is

   attached as Exhibit 2.

12. On or about March 8, 2019, Dan Bunkering issued an invoice (Invoice No. 63137) for the

   bunkers in the amount of $25,160 addressed to “M/V EPIC EXPLORER and/or master

   and/or owners and/or charterers and/or managers and/or operators and/or Epic Companies,

   LLC.” A copy of the invoice is attached as Exhibit 3.

13. Payment for this invoice was due on May 23, 2019 but no payment has been made by the

   EPIC EXPLORER, EDMS, or Epic and the invoice is now outstanding.



                                                4
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 5 of 9



(c) The Second Invoice

14. On or about May 23, 2019, pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, Dan Bunkering again supplied the EPIC EXPLORER with bunkers.

15. The supply of bunkers was subsequently memorialized in an Order Confirmation, dated

   May 24, 2019. Pursuant to the Order Confirmation, payment was due “90 days from date

   of delivery.” A copy of the Order Confirmation is attached as Exhibit 4.

16. On or about May 30, 2019, Dan Bunkering issued an invoice (Invoice No. 63955) for the

   bunkers in the amount of $50,200 addressed to “M/V EPIC EXPLORER and/or master

   and/or owners and/or charterers and/or managers and/or operators and/or Epic Companies,

   LLC and/or Epic Applied Technologies, LLC.” A copy of the invoice is attached as

   Exhibit 5.

17. Payment for this invoice was due on August 21, 2019. However, pursuant to Section 5.5

   of Dan Bunkering’s Standard Terms and Conditions, credit has been withdrawn by Dan

   Bunkering and payment is due immediately. A copy of the email from Dan Bunkering

   withdrawing credit and demanding immediate payment is attached as Exhibit 6. No

   payment has been made by the EPIC EXPLORER, EDMS, Epic, or EAT.

(d) The Third Invoice

18. On or about June 17, 2019, pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, Dan Bunkering again supplied the EPIC EXPLORER with bunkers.

19. The supply of bunkers was subsequently memorialized in an Order Confirmation, dated

   June 21, 2019. Pursuant to the Confirmation Order, payment was due “90 days from date

   of delivery.” A copy of the Order Confirmation is attached as Exhibit 7.




                                             5
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 6 of 9



20. On or about June 24, 2019, Dan Bunkering issued an invoice (Invoice No. 64186) for the

   bunkers in the amount of $31,680 addressed to “M/V EPIC EXPLORER and/or master

   and/or owners and/or charterers and/or managers and/or operators and/or Epic Companies,

   LLC and/or Epic Applied Technologies, LLC.” A copy of the invoice is attached as

   Exhibit 8.

21. Payment for this invoice was due on September 15, 2019. However, pursuant to Section

   5.5 of Dan Bunkering’s Standard Terms and Conditions, credit has been withdrawn by Dan

   Bunkering and payment is due immediately. A copy of the email from Dan Bunkering

   withdrawing credit and demanding immediate payment is attached as Exhibit 6. No

   payment has been made by the EPIC EXPLORER, EDMS, Epic, or EAT.

(e) Interest and Liquidated Damages

22. Pursuant to Section 5.7 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to interest at a rate of 2% per month on the first invoice. As of July

   17, 2019, $666.74 in interest is outstanding and continues to accrue.

23. Pursuant to Section 5.3 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to recover 20% of the total outstanding amount of all three invoices.


                                     RULE C ARREST


24. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1 through

   20 and incorporates those allegations herein.

25. As a result of Defendants’ failure to pay the amounts owed to Dan Bunkering for the

   necessaries supplied to the EPIC EXPLORER on orders of persons authorized to procure

   necessaries on behalf of the Vessel give rise to maritime liens under the Commercial



                                               6
   Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 7 of 9



   Instruments and Maritime Liens Act, 46 U.S.C. § 31301 et seq. in favor of Dan Bunkering

   in the amounts as follows:

   •   Invoice 63137:                      $25,160

   •   Invoice 63955                       $50,200

   •   Invoice 64186:                      $31,680

   •   Interest:                           $666.74

26. Therefore, the claims of Dan Bunkering total $107,706.74, plus 2% interest, pre and post

   judgment interest, disbursements, costs, and reasonable attorneys’ fees. Dan Bunkering is

   also entitled to 20% of the amount outstanding. Dan Bunkering respectfully requests that

   the Court enter judgment on this amount.

27. It is common in Rule C arrest cases for the security (for the applicable costs, fees, interest,

   etc.) to be set at one and a half times the fairly stated claim and, therefore, Plaintiff seeks

   an Order of Arrest in the amount of $161,560. See Supplemental Rule E (5) (permitting

   substitute security up to twice the amount of the Plaintiff’s fairly stated claim to cover

   interest, costs, fees, etc.).

28. Pursuant to local rules, Plaintiff agrees to hold harmless and indemnify the U.S. Marshal

   and all of his deputies from any and all liability as a result of arresting the EPIC

   EXPLORER as well as any other property of the Defendants within the District.


   WHEREFORE, Dan Bunkering prays for the following relief:


   A. That this Verified Complaint be deemed good and sufficient;

   B. Process according to the rules and practices of this Court in causes of admiralty and

       maritime jurisdiction, particularly Rule C of the Supplemental Rues for Admiralty and

       Maritime Claims of the Federal Rules of Civil Procedure, may issue against the EPIC

                                                7
Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 8 of 9



   EXPLORER her engines, freight, tackle, appurtenances, apparel, etc. and other

   property aboard said vessel and appurtenances thereto, in rem.

C. After due proceedings, there be judgment rendered in favor of Dan Bunkering

   (America) Inc. and against the EPIC EXPLORER her engines, freight, tackle,

   appurtenances, apparel, etc. and other property aboard said vessel and appurtenances,

   in rem, and against Epic Diving & Marine Services, LLC, Epic Companies, LLC, Epic

   Applied Technologies, LLC and that the EPIC EXPLORER be condemned and sold to

   satisfy the judgment to be entered in favor of Dan Bunkering (America) Inc. in the full

   amount of its claims, together with interest, costs, and attorneys’ fees, as set forth

   above.

D. That this Court issue a warrant of arrest of all property of Epic Diving & Marine

   Services, LLC Epic Companies, LLC, and Epic Applied Technologies, LLC aboard the

   EPIC EXPLORER.

                                                    Respectfully submitted,



                                                    ADAM AND REESE LLP

                                                    /s/ L. Cole Callihan
                                                    Matthew Guy (#31182)
                                                    L. Cole Callihan (#33756)
                                                    701 Poydras Street, Suite 4500
                                                    New Orleans, Louisiana, 70139
                                                    Tel: (504) 581-3234
                                                    Fax: (504) 584-9503
                                                    Email: matthew.guy@arlaw.com
                                                            cole.calihan@arlaw.com
                                                    .




                                          8
Case 2:19-cv-11741-JTM-DMD Document 1 Filed 07/18/19 Page 9 of 9
